UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4606


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL P. KLEKAMP,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cr-00141-HEH-1)


Submitted: February 26, 2018                                      Decided: March 14, 2018


Before DIAZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew M. Stewart, DENNIS, STEWART, KRISCHER & TERPAK, PLLC, Arlington,
Virginia, for Appellant. David Thomas Maguire, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In accordance with a written plea agreement, Michael P. Klekamp pled guilty to

bank fraud. He was sentenced to 51 months in prison. Klekamp appeals, contending that

his sentence is procedurally unreasonable. The United States moves to dismiss the appeal

based upon a waiver-of-appellate-rights provision in the plea agreement. Klekamp opposes

the motion. We grant the motion to dismiss the appeal.

                                              I

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). Where the Government seeks to enforce an appeal

waiver and did not breach its obligations under the plea agreement, we will enforce the

waiver if the record establishes that (1) the defendant knowingly and intelligently waived

his right to appeal, and (2) the issues raised on appeal fall within the scope of the waiver.

United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).

                                             A

       To determine whether a waiver is knowing and intelligent, we examine “the totality

of the circumstances, including the experience and conduct of the accused, as well as the

accused’s educational background and familiarity with the terms of the plea agreement.”

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal quotation marks

omitted). Other factors to be considered are whether the waiver language in the plea

agreement was “unambiguous” and “plainly embodied,” and whether the district court fully

questioned the defendant during the Fed. R. Crim. P. 11 colloquy regarding the waiver of

his right to appeal. Id. at 400-401; see United States v. Johnson, 410 F.3d 137, 151 (4th

                                             2
Cir. 2005); United States v. Wessells, 936 F.3d 165, 167-68 (4th Cir. 1991). Generally, if

the district court specifically questioned the defendant regarding the waiver during the

colloquy or the record otherwise indicates that the defendant understood the full

significance of the waiver, the waiver is valid. Johnson, 410 F.3d at 151.

      Klekamp’s plea agreement included the following provision:

      The defendant . . . knowingly waives the right to appeal the conviction and
      any sentence within the statutory maximum described above (or the manner
      in which that sentence was determined) on the grounds set forth in 18 U.S.C.
      § 3742 or on any ground whatsoever other than an ineffective assistance of
      counsel claim that is cognizable on direct appeal, in exchange for the
      concessions made by the United States in this plea agreement. . . .

      At his Fed. R. Crim. P. 11 hearing, Klekamp informed the court that he was born in

1949, had a master’s degree, was not under the influence of alcohol or drugs, and was

satisfied with his lawyer. The court explained Klekamp’s rights, the nature of the charge,

and the penalties he faced. Klekamp said that he understood. He indicated that he was

pleading guilty of his own volition and that he was guilty. He acknowledged that he had

signed and comprehended the written plea agreement. The court reviewed the agreement

and specifically inquired about the waiver provision. Klekamp stated that he understood

the waiver. Based on the totality of the circumstances, we conclude that the waiver was

knowing and intelligent.

                                         B

      Under Blick, the next question is whether the issue Klekamp seeks to raise on appeal

falls within the scope of the waiver. The only issue raised in the brief is whether the

sentence is procedurally reasonable--an issue clearly encompassed by the waiver.


                                             3
                                            II

      We therefore grant the motion to dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4